Appellate Case: 20-7046       Document: 010110388422            Date Filed: 08/07/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                        August 07, 2020                        Chief Deputy Clerk




  Mr. Eddie M. Kelly
  814 Carbon Ave
  Hartshorne, OK 74547

  RE:       20-7046, Kelly v. K12 Inc., et al
            Dist/Ag docket: 6:17-CV-00453-RAW

 Dear Appellant:

 The court has received and docketed your appeal. Please note your case number above.

 Attorneys must complete and file an entry of appearance form within 14 days of the date
 of this letter. See 10th Cir. R. 46.1(A). Pro se parties must complete and file an entry of
 appearance form within thirty days of the date of this letter. An attorney who fails to
 enter an appearance within that time frame will be removed from the service list for this
 case, and there may be other ramifications under the rules. If an appellee does not wish to
 participate in the appeal, a notice of non-participation should be filed via ECF as soon as
 possible. The notice should also indicate whether counsel wishes to continue receiving
 notice or service of orders issued in the case.

 The district court is reviewing your application to proceed on appeal without prepayment
 of fees. Until the district court enters an order, proceedings on appeal are suspended.
 When that is done, you will receive further instructions.

 The court will forward all forms, letters and orders to you via US Mail. If you wish to
 change the method of service from US Mail to email, you must make that request in
 writing and provide this office a valid email address. Requests to change the method of
 service must come via regular US Mail and may not be emailed. Please note that by
 providing the court with a valid email address you consent to receive all orders/letters
 issued by the court via "notices of docket activity" (NDAs). Paper copies will not be
 mailed to you. When you receive an email "NDA" a link to the order/letter that has been
 issued will appear in the notice; you are entitled to one free "look" at the document and
 should download it at that time. The document will appear as a PDF so you must have the
 ability to view PDFs. Finally, if your email address changes you must notify the court
 immediately. It is your responsibility to maintain your email address.
Appellate Case: 20-7046     Document: 010110388422         Date Filed: 08/07/2020    Page: 2
 You will receive further instructions regarding prosecution of this appeal from the court
 within the next few weeks.

 Please contact this office if you have questions.

                                             Sincerely,



                                             Christopher M. Wolpert
                                             Clerk of the Court



  cc:      Eva C. Madison
           Rebecca Woodward



  CMW/mlb
